Name: Commission Regulation (EEC) No 989/93 of 27 April 1993 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 102/12 Official Journal of the European Communities 28 . 4. 93 COMMISSION REGULATION (EEC) No 989/93 of 27 April 1993 altering the import levies on products processed from cereals and rice rate established during the reference period from 26 April 1993, as regards floating currencies, should be used to calculate the levies ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 ( l0), as last amended by Regulation (EEC) No 1740/78 ("), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June , 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (% and in particular Article 5 thereof, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 756/93 (6), as last amended by Regulation (EEC) No 957/93 O ; Whereas Council Regulation (EEC) No 1906/87 (8), amended Council Regulation (EEC) No 2744/75 (9), as regards products falling within CN codes 2302 10 , 2302 20, 2302 30 and 2302 40 ; Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 957/93 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 28 April 1 993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 April 1993 . For the Commission Rene STEICHEN Member of the Commission ') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 180, 1 . 7. 1992, p. 1 . 3) OJ No L 166, 25. 6 . 1976, p. 1 . 4) OJ No L 73, 19 . 3 . 1992, p. 7 . 4 OJ No L 387, 31 . 12. 1992, p. 1 . 6) OJ No L 77, 31 . 3 . 1993, p. 39. 0 OJ No L 97, 23 . 4. 1993, p. 29. 8) OJ No L 182, 3 . 7. 1987, p. 49. 9) OT No L 281 . 1 . 11, 1975. d . 65. (' «) OJ No L 168 , 25 . 6. 1974, p. 7 . (") OJ No L 202, 26 . 7. 1978, p. 8 . 28 . 4. 93 Official Journal of the European Communities No L 102/13 ANNEX to the Commission Regulation of 27 April 1993 altering the import levies on products processed from cereals and rice (ECU/ tonne) Import levies (") CN code ArD Third countries (other than ACP) 0714 10 10 (') 136,46 143,11 0714 10 91 140,09 00 140,09  0714 10 99 138,28 143,11 0714 90 11 140.09OO . 140,09 0714 90 19 138,28 0 143,11 110290 10 252,16 258,20 1103 19 10 277,96 284,00 1103 1930 252,16 258,20 110329 10 277,96 284,00 1103 29 20 252,16 258,20 1104 11 10 142,89 145,91 1104 11 90 280,18 286,22 1104 1930 277,96 284,00 1104 21 10 224,14 227,16 1104 21 30 224,14 227,16 1104 21 50 350,23 . 356,27 1104 21 90 142,89 * 145,91 110429 15 205,38 208,40 1104 29 35 247,07 250,09 1104 29 95 157,51 160,53 1106 20 10 136,46 0 143,11 1107 10 91 249,36 260,24 0 1107 10 99 186,32 197,20 ( l0) 1107 20 00 217,14 . 228,02 0 (2) In accordance with Council Regulation (EEC) No 1180/77 this levy is reduced by ECU 5,44 per tonne for products , originating in Turkey. (') In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19 ,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . f) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. (") No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /481/EEC. ( ,0) Products falling within this code, imported from Poland, the Czech and Slovak Federal Republic or Hungary under the Interim Agreements concluded between these countries and the Community, and in respect of which EUR.1 certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation .